Citation Nr: 1241240	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with degenerative changes, assigned a 10 percent evaluation prior to April 25, 2006, and a 20 percent evaluation effective that date.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis.

4.  Entitlement to a separate compensable rating for radiculopathy of one or both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions.  The appeal was remanded by the Board in May 2011.

The Veteran is currently retired and is not specifically claiming that he cannot work due to this service-connected disabilities; therefore, the Board does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).

As noted by the RO/AMC in August 2012, the issue of entitlement to service connection for lower extremity peripheral neuropathy, as secondary to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a separate compensable rating for radiculopathy of one or both lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 21, 2005, the Veteran's service-connected lumbar spine disability was manifested by forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, without spasms, pain, or guarding resulting in abnormal spinal curvature, incapacitating episodes or ankylosis, with pain which did not result in any additional functional impairment and without varying and distinct levels of severity.  

2.  Beginning December 21, 2005, the Veteran's lumbar spine disability has been manifested by limitation of motion, but with flexion to greater than 30 degrees, and without ankylosis, incapacitating episodes, or additional functional impairment, including during flare-ups, without varying and distinct levels of severity, and the schedular criteria are adequate.  

3.  Right knee arthritis is manifested by painful motion, increased with repetitive motion, but with no additional functional impairment or varying and distinct levels of severity.

4.  Left knee arthritis is manifested by painful motion, increased with repetitive motion, but with no additional functional impairment or varying and distinct levels of severity.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2005, the criteria for an evaluation in excess of 10 percent for a service-connected lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).    

2.  Effective December 21, 2005, the criteria for an evaluation of 20 percent for a service-connected lumbar spine disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).    

3.  Effective December 21, 2005, the criteria for an evaluation in excess of 20 percent for a service-connected lumbar spine disability has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).    

4.  The criteria for a rating in excess of 10 percent for right knee arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).

5.  The criteria for a rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in September 2005, he was provided a detailed list of the various types of lay, medical, and employment evidence that could substantiate his service connection claims, including for a bilateral knee disorder.  Service connection for bilateral knee arthritis was subsequently granted in a January 2008 rating decision, and the Veteran appealed the initially assigned ratings.  In an initial rating case, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In this regard, any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The September 2005 letter also informed the Veteran that he could submit evidence showing that his lumbar spine disability had increased in severity.  He was notified of the types of evidence and information that could substantiate the claim.  He was not, however, provided with notice as to ratings and effective dates.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the January 2006 rating decision furnished the Veteran with a summary of the evidence considered in the claim, and the reasons that his claim was denied.  The August 2006 statement of the case added to this the specific law and regulations pertaining to higher ratings, including for low back disabilities.  Such notice does not constitute VCAA compliant notice.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, the arguments and evidence he has subsequently submitted have been responsive to the relevant criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that the notice deficiencies have not resulted in prejudicial error to the Veteran in the development of his claim.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records, as well as identified private treatment records.  In a statement dated in October 2012, the Veteran said that he had never been treated at he Kansas City VAMC, as reported in the August 2012, and, therefore, he believed that the records pertained to another individual.  However, review of the records shows that although these records were obtained through the Kansas VAMC system, the treatment itself took place at Columbia and Fort Leonard Wood facilities.  VA examinations were provided in December 2005, October 2006, August 2007, July 2010, and June 2011; those examinations, when considered in conjunction with the other evidence of record, describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Otherwise, a uniform evaluation will be assigned.  Here, the knee disabilities have not significantly changed and a uniform evaluation is warranted.  In regard to the lumbar spine, (when the 1 year period prior to the date of claim is considered) we feel that there has been a change and a staged rating is warranted. 

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

A.  Lumbar Spine

Background

An outpatient treatment record dated in August 2005 noted that the Veteran complained of worsening low back pain.  However, he had full range of motion, ambulated without difficulty, posture was upright, and muscle strength was 5/5.  

In addition to statements from the Veteran and private and VA outpatient treatment records, which will be discussed where relevant, the following VA examinations were obtained:  

On a VA examination in December 2005, the Veteran complained of back pain going into his left lower extremity.  On examination, his gait was upright and steady.  Range of motion testing disclosed forward flexion to 90 degrees, extension to 10 degrees, left and right lateral flexion to 12 degrees each, and rotation to 10 degrees bilaterally, for a combined range of motion of 144 degrees.  He reported increased pain with extension and lateral flexion.  There was no tenderness to palpation.  Range of motion was performed 3 times, and the Veteran had some instability with toe walking and was very unsteady with heel walking.  The diagnosis was degenerative disc disease with spondylolisthesis of the lumbar spine with continued subjective complaint of chronic pain without weakness but with increased fatigabiltiy and reported left side radicular pain.  

A private outpatient treatment record dated April 25, 2006, noted that the Veteran had some straightening of the lumbar lordosis.  A magnetic resonance imaging (MRI) scan was reviewed, which disclosed multilevel degenerative disc disease as well as changes of spondylosis resulting ing mild central canal stenosis and some mild narrowing of the foraminal outlets.  The assessment was symptomatic spinal stenosis, possible lumbar radiculopathy, and degenerative disc disease.  

On a VA examination in October 2006, the Veteran had loss of lumbar lordosis, tenderness to palpation, and bilateral paravertebral muscle spasms.  Forward flexion was to 90 degrees, which he was able to do three times without evidence of fatigability or incoordination.  Extension was to 10 degrees with radiation into the hips.  Lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 15 degrees bilaterally, limited by pain.  The combined range of motion was 190 degrees.  He was able to heel and toe walk without difficulty.  He was diagnosed as having degenerative joint disease of the lumbar spine, and the opinion was that functionally, he had fairly good range of motion with flare-ups, without evidence of further functional loss of range of motion.  

On a VA examination in July 2010, the examiner noted that there was lumbar flattening.  There was no spasm, weakness or atrophy.  He had guarding, pain with motion, and tenderness.  Forward flexion was to 70 degrees and the combined range of motion was 150 degrees.  Following repetitive motions, forward flexion was to 50 degrees, and combined range of motion was to 124 degrees.  

On a VA examination in June 2011, the Veteran reported severe flare-ups of his back pain a daily basis, which lasted from 15 to 20 minutes, and were alleviated by sitting down.  On examination, the Veteran had an antalgic gait.  There was lumbar lordosis.  He had guarding, pain with motion, tenderness, and weakness, but no spasm or atrophy.  The tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Forward flexion was to 75 degrees, and combined range of motion was to 179 degrees.  There was further limitation after repetitive motion, due to pain.  At that time, forward flexion was to 67 degrees, and the combined range of motion was 143 degrees.  The examiner also commented that on range of motion testing, there was pain present throughout the movements of the lumbar spine, and this had been the case in the July 2010 examination as well.  The diagnosis was diffuse lumbar degenerative joint disease and degenerative disc disease with radicular pain to both lower extremities, and peripheral neuropathy consistent with diabetes mellitus.  The effects on occupational activities were noted to be decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina; weakness or fatigue, decreased strength, lower extremity, and pain.  

Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine, as pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Codes 5235-5243.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Prior to April 25, 2006, a 10 percent rating was in effect for the Veteran's lumbar spine disability.  On that date, a private outpatient treatment record showed straightening of the lumbar lordosis, and the RO granted a 20 percent rating based on that finding indicating abnormal spinal contour.  

Before that date, although an outpatient treatment record dated in August 2005 noted that the Veteran complained of worsening low back pain, he had full range of motion, ambulated without difficulty, posture was upright, and muscle strength was 5/5.  The VA examination in December 2005 disclosed forward flexion to 90 degrees, and a combined range of motion of 144 degrees, well within the criteria for a 10 percent rating.  On repetitive range of motion, however, the Veteran had some instability with toe walking and was very unsteady with heel walking.  The diagnosis was degenerative disc disease with spondylolisthesis of the lumbar spine, without weakness, but with increased fatigability.  

Based on the conclusion that the Veteran had fatigability, the findings of instability and unsteadiness in repetitive heel and toe walking, the notation that the Veteran's effort was good, the objective abnormalities in the low back shown, and the Veteran's credible statements concerning his symptoms, including pain, the Board finds that the Veteran's symptomatology more closely approximated the criteria for a 20 percent rating effective December 21, 2005, the date of the VA examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Johnson, supra.  Before that date, an evaluation in excess of 10 percent was not warranted, particularly in light of the normal findings in August 2005.  

Next, the Board must consider whether an evaluation in excess of 20 percent is warranted, beginning December 21, 2005.  For a higher rating, symptoms must more closely approximate the functional equivalent of forward flexion limited to 30 degrees or less, or ankylosis, or equivalent functional impairment.  Neither the medical nor lay evidence shows limitation of forward flexion to 30 degrees or less, and ankylosis, either favorable or unfavorable, has not been shown.  Thus, a higher rating on that basis is not shown.  

Concerning functional impairment, his limitation of motion does not meet the criteria for a 40 percent rating, even with repetitive motion.  The Veteran's symptoms have also included, at times, lumbar lordosis, lumbar flattening, fatigability, weakness, and/or guarding.  These symptoms have not all been present at one time, however.  Lumbar lordosis was shown in April 2006 and June 2011; fatigability in December 2005; weakness in June 2011; and guarding and lumbar flattening, but not lordosis, in July 2010.  The examiner in June 2011 stated that the Veteran does not have tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  He reports severe flare-ups, daily, lasting 15 to 20 minutes, which he must sit down to alleviate.  Although he feels that he is limited, particularly in his bending and lifting, his complaints primarily relate to pain, which has already been taken into consideration in the assignment of the 20 percent rating.  The Veteran's complaints and symptoms are not the functional equivalent of limitation of flexion to 30 degrees or ankylosis.  

The examiner stated, in June 2011, that the Veteran had pain throughout the ranges of motion.  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, repetitive motions still showed some additional limitation of motion, but forward flexion was still to 67 degrees, substantially in excess of the 30 degrees contemplated for a higher evaluation.  Although weakness was noted on the examination report, the only weakness specifically noted was in the lower extremities, discussed below.  Moreover, the functional impairment has not been shown to have resulted in lost range of motion, to the extent contemplated by a 40 percent evaluation, nor has any atrophy been shown.  His additional functional impairment is sufficient to support the current 20 percent rating, but not a higher rating of 40 percent, under the general formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 38 C.F.R. § 4.71a, Codes 5235-5243 (the general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine).  

The medical evidence shows that the Veteran received epidural steroid injections in his lumbar spine in April 2006 and May 2006, which did not provide any significant relief.  Otherwise, records indicate that he takes Tylenol and Motrin for his arthritis pain in general.  There is no indication of a significant difference with or without medication.  Therefore, the Board finds that the effects of medication need not be considered in this case.  See Jones v. Shinseki, No. 11-2704 (U.S. Vet. App. Oct. 26, 2012).

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  This will be discussed separately in the REMAND, below.

Intervertebral disc syndrome, if present, may also be rated based incapacitating episodes, instead of under the general formula, if a higher rating will result.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran does not claim, nor does the evidence otherwise indicate, that he has had any incapacitating episodes.  Therefore, a rating on this basis is not warranted.  

In sum, the Veteran's service-connected lumbar spine disability warrants a 20 percent rating effective December 21, 2005, but no earlier.  Furthermore, a rating in excess of 20 percent is not shown to be warranted at any time during the appeal period.  In reaching these determinations, the Board has considered the Veteran's lay statements, which are credible, as well as the medical evidence.  Where the medical evidence is more specific, however, more probative value has been assigned.  The evidence supports the grant of the 20 percent rating effective December 21, 2005, but otherwise, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Arthritis of the Knees

Service connection for degenerative joint disease of both knees was granted in a January 2008 rating decision, as due to trauma from multiple parachute jumps in service.  A 10 percent rating was assigned for each knee, effective in June 2005.  This appeal was taken from the initial rating assignment.

On a VA examination in December 2005, range of motion was from 0 degrees of extension to 120 degrees of flexion in the right knee.  In the left knee, range of motion was from 0 degrees of extension to 115 degrees of flexion, with flexion limited to 110 degrees on repetitive motion.  There was no laxity noted  There was mild tenderness to palpation over the left knee, which was also positive for crepitus and patellar compression testing.  

On a VA examination in August 2007, the Veteran stated that he was able to stand for about an hour and walk for 200-300 yards.  He reported weakness in the knees but no dislocation, subluxation, or locking, or flare-ups.  On examination, flexion was from 0 to 110 degrees bilaterally, with pain beginning at 0 degrees.  He did not have any additional limitation of motion with repetitive use, or against strong resistance.  There was no limitation of extension.  Drawer and McMurray signs were negative.  

On a VA examination in July 2010, the Veteran reported progressively increasing knee pain.  He complained of pain and weakness in the knees.  He reported flare-ups in the right knee of moderate severity every 2 to 3 weeks, lasting 1 to 2 days.  His impression was that he had a 35 percent reduction in functioning of the knee during flares.  On the left side, he reported that the flare-ups were less intense than on the right.  He reported they were mild, came every 2 to 3 weeks, and lasted "hours."  He thought that the flares caused a 20 percent reduction in function.  He said he was able to stand 15 to 30 minutes and walk 1/4 mile.  On examination, there was no instability of either knee.  Flexion in the left knee was to 110 degrees; extension was normal at 0 degrees.  There was evidence of pain on motion.  Right flexion was to 90 degrees; extension was normal.  There was pain with motion.  There was also pain with repetitive motion.  Left knee range of motion was reduced to 98 degrees of flexion following repetitive motion, while flexion on the right remained at 90 degrees.  There was no limitation of extension.  There was no ankylosis.  X-rays  showed unchanged mild to moderate medial and patellofemoral compartment degenerative joint disease of the left knee and slightly increased medial compartment joint space narrowing in the right knee.  The impact on occupational activities was decreased mobility, problems with lifting and carrying, decreased strength and pain in the lower extremities.  

On a VA examination in June 2011, the Veteran reported that his knee pain was now constant.  He complained of pain, giving way, and effusions in both knees.  He reported severe flare-ups in the knees every 7 to 10 days, lasting 3 to 4 days.  His impression was that he had a 20 percent reduction in functioning of each knee during flares.  He said he was able to stand 1 hour and walk 1/4 mile.  On examination, there was no instability of either knee.  There was tenderness and crepitance.  In the left knee, extension was to -5 degrees and flexion was to 100 degrees, with pain on motion.  In the right knee, extension was to -2 degrees, and flexion was to 98 degrees.  There was evidence of pain with repetitive motion, but no decrease in range of motion.  The examiner noted that pain was present at rest and throughout ranges of motion of both knees, as it had been on the July 2010 examination.  There was no ankylosis.  The impact on occupational activities was decreased mobility, lack of stamina, weakness or fatigue, problems with lifting and carrying, and pain.  

Private and VA treatment records during this period show complaints of knee pain consistent with the examination reports, but do not show any specific findings concerning range of motion, instability, or other factors suggestive of the degree of knee impairment present.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Limitation of leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, and 20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260 (2012).  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, and 20 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261 (2012).  Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  

Here, a rating higher than 10 percent is not warranted based on limitation of motion of either knee.  For a higher rating of 20 percent based on limitation of flexion, the rating schedule contemplates limitation of flexion to 30 degrees; the Veteran's limitation of flexion has not been any less than 90 degrees on the right or 98 degrees on the left, which is at least twice the 45 degrees of flexion contemplated for even a 10 percent rating.  A 10 percent rating for each knee is currently in effect; for a higher rating of 20 percent, the functional equivalent of flexion limited to 30 degrees would have be shown.  Although the Veteran had pain throughout the ranges of motion, this did not result in any additional limitation of motion beyond that noted above.  

Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  However, a compensable rating based on limitation of extension requires limitation to 10 degrees.  Here, extension has been normal on all examinations except the July 2011 VA examination, when extension was reduced to 5 degrees on the left and 2 degrees on the right, which is still no more than half that contemplated for a 10 percent rating.  

The Veteran's primary complaint is of pain.  "Although pain may cause a functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. at 37.  Moreover, there is no lay evidence suggesting the functional equivalent of limitation of flexion to 30 degrees.  The Veteran's statements of a 20 percent reduction of function, or even 35 percent on one occasion, during flare-ups, do not suggest limitation of flexion to 30 degrees, or the functional equivalent, when limitation of motion on examinations has been 3 times that.  Moreover, although the Veteran had some lost degrees of motion in the left knee with repetitive motion, due to pain, the range of motion was still to 98 degrees of flexion or more.  No other factors affecting functional impairment, such as weakened movement, excess fatigability, lost endurance, swelling, or incoordination, have been shown.   

A knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257, 5262, and 5263) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Here, the examinations have reported that the Veteran does not have any instability in either knee.  Although he has reported giving way, we conclude that the findings of the skilled professionals are more probative and credible than his lay report.  Likewise, there is no evidence of any subluxation or semilunar cartilage abnormality, including on MRIs taken during the appeal period.  There is no nonunion or malunion of the tibia and fibula.  Genu recurvatum has not been reported.  Thus, a separate rating based on knee disability not including limitation of motion is not warranted.  

The Veteran has been noted to take Tylenol, Motrin, and, more recently, Piroxicam for his bilateral knee condition.  However, he reported, in July 2010, that medication afforded little benefit.  He also states that rest is the alleviating factor for his flare-ups.  Therefore, the Board finds that the effects of medication need not be considered in this case.  See Jones, supra.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for right or left knee arthritis.  A separate rating based on limitation of extension, instability, or other non-overlapping diagnostic code is not shown.  Moreover, there have been no periods of time, since the effective date of service connection, during which either the left or right knee disabilities has been more than 10 percent disabling, and thus a uniform rating is warranted.

C.  Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria clearly contemplate the Veteran's disability picture for his lumbar spine and bilateral knee disabilities.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating schedule provides for various compensable ratings for back and knee impairments, but the conditions have not met the criteria for higher or separate ratings, except as discussed above.  

On the most recent examinations, the impact of both his lumbar spine and bilateral knee disabilities on occupational activities was noted to be decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength and pain in the lower extremities.  However, the impact of these limitations, where shown to be present, has been addressed as applicable to each specific disability, in the context of the severity of the symptoms.  Symptomatology due to the service-connected back and knee disabilities has been shown to be contemplated by the rating schedule.  Moreover, the Veteran is retired, and marked interference with employment has not been shown, nor has he been hospitalized for knee or back conditions.  


ORDER

An evaluation in excess of 10 percent for lumbar strain with degenerative changes, prior to December 21, 2005, is denied.

An evaluation of 20 percent for lumbar strain with degenerative changes, effective December 21, 2005, is granted.

An evaluation in excess of 20 percent for lumbar strain with degenerative changes, effective December 21, 2005, is denied.

An evaluation in excess of 10 percent for right knee arthritis is denied.  

An evaluation in excess of 10 percent for left knee arthritis is denied.  


REMAND

The Veteran contends that he has radiation of pain into the lower extremities.  Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2012).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2012).

Throughout the appeal period, the Veteran has complained of pain radiating from his back down either or both lower extremities.  Tests have been inconsistent or inconclusive.  On the most recent VA examination, in June 2011, reflex examination findings showed absent ankle jerks bilaterally.  Motor examination contained inconsistent or inclusive findings, however.  On sensory examination, for the right lower extremity, the "affected nerves" were noted to be L4, L5, and S1.  Vibration sense was decreased to above the knee and light touch in the feet [sic] and lateral calf, in the right L4, L5, and S1 nerve distributions.  On the left, the nerves L3, L4, L5, and S1 were noted to be affected; vibration was noted to be decreased to just above the knees, and light touch decreased in the feet and lower leg circumferentially.  However, at the end of this section of the examination report, the examiner noted that the diffuse lower extremity sensory changes were suggestive of a peripheral neuropathy, and not a poly radiculopathy, most likely caused by his diabetes mellitus.  The diagnoses summarizing the entire examination were diffuse lumbar degenerative joint disease with radicular pain to both lower extremities, and peripheral neuropathy, consistent with diabetes mellitus.  Thus, it appears that the Veteran may have two types of neurological disability in the lower extremities, one of which may be a manifestation of his lumbar spine disability, and one of which may be secondary to service-connected diabetes mellitus.  To ensure that any symptoms related to the lumbar spine condition are rated as such, and to avoid pyramiding, i.e., the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, (see 38 C.F.R. § 3.14), the Veteran must be afforded an examination which clearly identifies the symptoms, if any, associated with the lumbar spine disability.  .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the separate neurological manifestations of his service-connected lumbar spine disability, and the severity thereof.  In particular, the Veteran's possible radiculopathy should be evaluated.  Care should be taken to distinguish, to the extent possible, the symptoms related to the lumbar spine condition from symptoms associated with diabetes mellitus or other causes.  All findings must be reported in detail, and any opinion must include a complete rationale for the conclusions reached.  The claims file must be available to the examiner in conjunction with the examination.   

2.  After completion of the above and any additional development deemed necessary, adjudicate the claim for entitlement to separate rating(s) for neurological manifestations of the Veteran's lumbar spine disability, pursuant to 38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


